Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 1 recites “sample the measurement signal to obtain a sampled measurement signal”, “identify a period in the time domain for the sampled measurement signal”, “identify a number of sampling points across the period, and identify periodic sampling points of the sampled measurement signal across a plurality of periods based on the identified period”, “construct a modified measurement signal in the time domain by: for at least one sampling point within the period, averaging a plurality of the periodic sampling 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – ““output a measurement signal”, “display the determined asphalt density values”, and using a measurement device, a time synchronization unit, a time synchronous averaging unit, a density calculation unit, and a display unit to perform the claimed method steps.
Regarding “output a measurement signal”, this limitation does not integrate into a practical application because the limitation merely recites receiving of data from a generic measurement device for use in the mathematical concepts (i.e., the sampling, 
Regarding “display the determined asphalt density values”, this limitation does not integrate into a practical application because the limitation merely recites outputting, via a generic display device, a result of the mathematical concepts (i.e., the sampling, identifying, averaging, constructing, and determining steps). Further, the displaying step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding the time synchronization unit, the time synchronous averaging unit, the density calculation unit, and the display unit, the claimed device and units are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function of mathematical calculations, i.e., the sampling, identifying, averaging, constructing, and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the time synchronization unit, the time synchronous averaging unit, and the density calculation unit to perform the sampling, identifying, averaging, constructing, 
Dependent claims 2-6 are likewise also not patent eligible. The limitations of claims 2-6 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 2-6 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.
Independent Claim 8 recites “sampling, by the processor, the measurement signal to obtain a sampled measurement signal”, “identifying, by the processor, a period in the time domain for the sampled measurement signal”, “identifying, by the processor, a number of sampling points across the period” and “identifying, by the processor, periodic sampling points of the sampled measurement signal across a plurality of periods based on the identified period”, “for at least one sampling point within the period, averaging by the processor a plurality of the periodic sampling points across periods to obtain an average periodic data point for the at least one sampling point” and “constructing, by the processor, the modified measurement signal using the average periodic data point for the at least one sampling point”.  The limitations of “sampling, by the processor, the measurement signal to obtain a sampled measurement signal”, “identifying, by the processor, a period in the time domain for the sampled measurement signal”, “identifying, by the processor, a number of sampling points across the period” and “identifying, by the processor, periodic sampling points of the sampled 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “receiving, by a processor, a measurement signal in the form of an analog DC electrical signal”, and using a processor to perform the claimed method steps.
Regarding “receiving, by a processor, a measurement signal in the form of an analog DC electrical signal”, this limitation does not integrate into a practical application because the limitation merely recites receiving of data for use in the mathematical concepts (i.e., the sampling, identifying, averaging, and constructing steps). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).
Regarding the processor, the claimed processor is recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function of mathematical calculations, i.e., the sampling, identifying, averaging, and constructing steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
Dependent claims 9-14 are likewise also not patent eligible. The limitations of claims 9-14 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 9-14 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.
Regarding independent Claim 15, Claim 15 recites a generic computer readable medium for use in performing the method steps of Claim 8.  The claimed computer readable medium is recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function of mathematical calculations, i.e., the sampling, identifying, averaging, and constructing steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore Claim 15 is also directed to an abstract idea, and is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “Real-time Sampling of Ground Penetrating Radar and Related Processing” by Bjorklund et al. (hereinafter ‘Bjorklund’).
Regarding Claim 8, Bjorklund discloses a method for reducing signal noise (attenuating (reducing) signal noise; page 8, paragraph 7) comprising: receiving, by a processor, a measurement signal (ground penetrating radar or GPR pulses (measurement signal) were generated and sampling data captured (received) by a  digital signal processor or DSP; page 7, paragraph 3 — page 8, paragraph 1; page 13, paragraph 2) in the form of an analog DC electrical signal (analog to digital converters (analog DC electric) signals; page 7, paragraph 3; page 13, paragraph 2); sampling, by the processor, the measurement signal to obtain a sampled measurement signal (the GPR pulse (measurement signal) is generated and sampling data captured (sampling by the processor) is obtained in response to the pulse, the captured data would meet the limitation of sampled measurement signal; page 7, paragraph 3 — page 8, paragraph 1; page 13, paragraph 2); identifying, by the processor, a period in the time domain for the sampled measurement signal (a sampling frequency (period in the

points about the same position would meet the limitation of periodic sampling points as claimed; page 7, paragraph 3 — page 8, paragraph 3; page 13, paragraph 2); for at least one sampling point within the period, obtaining by the processor, a plurality of the
periodic sampling points across periods for the at least one sampling point (the successively captured data points (plurality of periodic sampling points across periods) are obtained (by the processor) about the same position (sampling point within the period); page 7, paragraph 3 — page 8, paragraph 1; page 13, paragraph 2). 
Bjorklund does not specifically teach, in the primary embodiment, wherein the plurality of periodic sampling points are averaged to obtain an average periodic data point; and constructing, by the processor, the modified measurement signal using the average periodic data point for the at least one sampling point. However, Bjorklund discloses in an alternate embodiment averaging the plurality of periodic sampling points 
Regarding Claim 9, Bjorklund teaches everything that is claimed above with respect to Claim 8.  Bjorklund further teaches the method comprising: identifying, by the
processor, periodic sampling points of the sampled measurement signal across the plurality of periods using a trigger signal (several scans are provided with trigger pulses in order to capture (identify by the processor) a plurality of data points from the GPR pulse (sampled measurement signal), the successively captured data points about the 
Regarding Claim 10, Bjorklund teaches everything that is claimed above with respect to Claim 9.  Bjorklund further teaches wherein the trigger signal has a frequency
value that is based on the fundamental frequency of the measurement signal (the trigger pulse (signal) may have a repetition frequency of 100 KHz (value), where captured sampling data is synchronized with the trigger pulse, the recited frequency value would meet the limitation of a frequency value based on a fundamental frequency of the pulse (measurement signal); page 5, paragraph 3; page 8, paragraph 1; page 13, paragraph 2).
Regarding Claim 15, Bjorklund teaches everything that is claimed above with respect to Claim 8.  Bjorklund further teaches a computer readable medium storing instructions (DPS processor includes memory (computer readable medium) which stores data and programs (instructions); page 8, paragraph 5; page 12, paragraph 5; page 13, paragraph 2) when a program is run on a computer having the processor (a program is run on the DSP processor, although not explicitly disclosed the, DSP would meet the limitation of a computer having a processor as claimed; page 12, paragraph 5). 

Claims 1-3, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorklund in view of Commuri (US Pub. No. 2011/0293369).
 Claim 1, Bjorklund discloses an asphalt property estimation system (road quality (property) is evaluated (estimated), the materials evaluated may include asphalt; abstract, paragraph 1; page 6, table 1.1) comprising: a measurement device configured to output a measurement signal (ground penetrating radar or GPR pulses (measurement signal) were generated and sampling data captured by a digital signal processor or DSP (measurement device); page 7, paragraph 3 — page 8, paragraph 1; page 13, paragraph 2); a time synchronization unit (the data is captured using techniques such as time equivalent sampling controlled by DSP main control unit
(comprising synchronization unit), page 7, paragraph 3 — page 8, paragraph 1; page 12, paragraphs 2-3) configured to: sample the measurement signal to obtain a sampled measurement signal (the GPR pulse (measurement signal) is generated and sampling data captured (obtained) in response to the pulse, the captured data would meet the limitation of sampled measurement signal, page 7, paragraph 3 — page 8, paragraph 1), identify a period in the time domain for the sampled measurement signal (a sampling frequency (period in the time domain) for the pulse sampling data (measurement signal) of the GPR signal is determined (identified); page 7, paragraphs 1-2), identify a number of sampling points across the period (a pulse frequency is repeated (period) at the same sampling position (sampling point), as such a number of sampling positions (points) are identified across the repeated pulse frequency (period) as claimed; page 7, paragraph 1 - page 8, paragraph 1), and identify periodic sampling points of the sampled measurement signal across a plurality of periods based on the identified period (several scans are provided with the repetitive pulses (plurality of periods) in order to capture (identify) a plurality of data points from the GPR pulse (sampled measurement signal), 
Bjorklund does not specifically teach, in the primary embodiment, a time synchronous averaging unit configured to construct a modified measurement signal in the time domain; the plurality of periodic sampling points are averaged to obtain an average periodic data point; and constructing the modified measurement signal using the average periodic data point for the at least one sampling point. However, Bjorklund discloses in an alternate embodiment wherein a time synchronous averaging unit is configured to construct a modified measurement signal in the time domain (several real-time scans (time synchronous unit) are averaged in order to provide a complete scan in which the noise is attenuated from the signal, the noise attenuated signal would meet the limitation of constructing a modified measurement signal (in the time domain); page 8, paragraphs 4, 7; page 10, figure 1.3 a, c; page 15, paragraph 1); averaging the plurality of periodic sampling points to obtain an average periodic data point (sampling 
domain; average the plurality of periodic sampling points to obtain an average periodic data point; and construct the modified measurement signal using the average periodic data point for the at least one sampling point, as taught in the alternate embodiment of
Bjorklund, in order to provide a real-time sampling exhibiting improved signal to noise ratio (Bjorklund, page 8, paragraph 7 — page 9, paragraph 1). 
Bjorklund further does not disclose the asphalt properties are asphalt density values; and a density calculation unit configured to determine asphalt density values based on the modified measurement signal. However, Commuri discloses an asphalt density value estimation system (asphalt density measuring analyzer (estimation system); paragraphs [0019], [0022}); and a density calculation unit configured to determine asphalt density values based on the modified measurement signal (an 
density calculation unit configured to determine asphalt density values based on the modified measurement signal, as taught by Commuri, in order to provide real-time measurements of the density of asphalt (Commuri, paragraph [0022)).
Regarding Claim 2, Bjorklund in view of Commuri teaches everything that is claimed above with respect to Claim 1.  Bjorklund further teaches wherein the time synchronization unit uses a trigger signal to identify the periodic sampling points of the sampled measurement signal across the plurality of periods (time equivalent sampling controlled by DSP main control unit (comprising synchronization unit) is utilized with a trigger pulse (signal), the synchronization unit obtains several scans using repetitive pulses (plurality of periods) in order to capture (identify) a plurality of data points from the GPR pulse (sampled measurement signal), the successively captured data points about the same position would meet the limitation of periodic sampling points; page 7, paragraph 3 - page 8, paragraph 3; page 11, paragraph 3; page 12, paragraphs 2-3; page 13, paragraph 2).
Regarding Claim 3, Bjorklund in view of Commuri teaches everything that is claimed above with respect to Claim 2.  Bjorklund further teaches wherein the trigger 
pulse, the recited frequency value would meet the limitation of a frequency value based on a fundamental frequency of the pulse (measurement signal); page 5, paragraph 3; page 8, paragraph 1; page 13, paragraph 2).
Regarding Claim 7, Bjorklund in view of Commuri teaches everything that is claimed above with respect to Claim 1.  Bjorklund in view of Commuri further teaches the asphalt density estimation system of Claim 1.  Bjorklund does not specifically teach a compactor drum, and wherein the measurement device comprises an accelerometer configured to measure vibration of the compactor drum, the accelerometer adapted to output the measurement signal in the form of an analog DC electrical signal.  However, Commuri discloses a compactor, comprising: a compactor drum (a vibratory compactor drum; paragraph [0024)); and the asphalt density estimation system (asphalt density measuring analyzer (estimation system); paragraphs [0019], [0022}, [0025]), wherein the measurement device comprises an accelerometer configured to measure vibration of the compactor drum (sensor module consists of accelerometers mounted to a frame for measuring the vibrations of the compactor drum; paragraph [0024)), the accelerometer adapted to output the measurement signal in the form of an analog DC electrical signal (accelerometers measure vibrations and a feature extractor module implements a Fast Fourier Transform to extract frequency components of the vibratory signals, where the Fast Fourier Transform output is a vector with 256 elements, each element corresponding to a normalized signal power at a corresponding frequency; 
Regarding Claim 14, Bjorklund teaches everything that is claimed above with respect to Claim 9.  Bjorklund further discloses transforming, by the processor, the modified measurement signal from claim 9 into a frequency-domain signal (a noise attenuated signal (modified measurement signal) is transformed and represented as a function of frequency (frequency-domain signal), the recited transformation would be facilitated by the processor as claimed; page 8, paragraphs 4, 7; page 13, paragraph 2; page 16, figure 2.4). Bjorklund does not disclose a method for estimating the density of asphalt, comprising: transforming, by the processor, a modified measurement signal into a frequency-domain signal; correlating, by the processor, the frequency-domain signal to asphalt density values; and outputting the asphalt density values.  However, Commuri discloses a method for estimating the density of asphalt (asphalt density measuring analyzer (estimating); paragraphs [0019], [0022], [(0025]), comprising: transforming, by the processor, a modified measurement signal into a frequency-domain signal (a feature extraction module computes a Fast Fourier Transform of an input signal and extracts features corresponding to vibrations at different salient frequencies, the vibrations result from impacts made by eccentric weight compacting asphalt; paragraph [0025)}); correlating, by the processor, the frequency-domain signal to asphalt density values (frequency (signals) may be used to estimate (correlate) the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorklund in view of Commuri in further view of “Development of Algorithms for Asphalt Pavement Compaction Monitoring Utilizing Ground Penetrating Radar” by Shangguan (hereinafter ‘Shangguan’).
Regarding Claim 6, Bjorklund in view of Commuri teaches everything that is claimed above with respect to Claim 2.  Bjorklund does not disclose the trigger signal is continuously updated. Shangguan discloses continuously updating the trigger signal (a ground penetrating radar pulse (trigger signal) is used to continuously monitor asphalt density; abstract, paragraphs 1-2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Bjorklund to continuously update the trigger signal, as taught by Shangguan, in order to continuously monitor the density of asphalt pavement during compaction (Shangguan, abstract, paragraph 1).

13 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorklund in view of Shangguan.
Regarding Claim 13, Bjorklund teaches everything that is claimed above with respect to Claim 9.  Bjorklund does not disclose the method comprising: continuously
updating the trigger signal using the processor. However, Shangguan discloses continuously updating the trigger signal (a ground penetrating radar pulse (trigger signal) is used to continuously monitor asphalt density; abstract, paragraphs 1-2) using a processor (the ground penetrating radar pulse system comprises an operator computer; page 24, paragraph 1). It would have been obvious to one of ordinary
skill in the art at the time of the invention to modify the method of Bjorklund to continuously update the trigger signal, as taught by Shangguan, in order to continuously monitor the density of asphalt pavement during compaction (Shangguan, abstract, paragraph 1).

Allowable Subject Matter
Although there are no prior art rejections for Claims 4-5 and 11-12, the Examiner cannot comment on their allowability until all the rejections under 35 U.S.C 101 are satisfactorily addressed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863     

/NATALIE HULS/Primary Examiner, Art Unit 2863